Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 and dependent claims recites an/the “end surface” for the current collector.  It is unclear and indefinite as what surface of the collector qualifies as an “end” which 
Dependent claims 5-8 recite “length of a part in the opening formation portion”.   It is unclear and indefinite as to what boundaries of the opening formation portion the length is to be measured from.  For the purpose of comparison to the prior art it will be assumed that a measured distance from any of the available opening to another provides for the length of a part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunikawa et al. (JP 2017-059458A, machine translation) in view of Sawai et al. (US 2017/0025704).
Regarding claims 1 and 4, Kunikawa discloses a current collector (5) comprising an opening formation portion (punched portions 5p) provided with a plurality of openings (through holes 22; Fig 4), and the opening formation portion reaches an end surface of the current collector only at partial locations (combination of punched and strip shaped non-punched portions; Abstract) [0023-0024, 0028, 0042] and does not reach the end surface at other locations but does not explicitly teach wherein a protrusion portion is formed at a tip of the opening.

    PNG
    media_image1.png
    737
    529
    media_image1.png
    Greyscale

	Sawai teaches the peripheries of the holes formed in the current collector have projected parts to produce an anchoring effect for the active material [0019] and minimize the chance of internal short circuit and improve the safety of the battery [0020, 0033-0037].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide projected parts (protrusion portion) on the openings of Kunikawa because Sawai recognizes 
Regarding claim 2, Kunikawa discloses the current collector according to Claim 1, wherein the opening formation portion reaches the end surface at a plurality of locations (Fig 4).

Regarding claim 3, Kunikawa does not explicitly teach wherein the opening formation portion has a cross shape.
	Sawai teaches where the projected holes can be formed of any of a polyangular configuration, columnar configuration, conical configuration, or combinations thereof in the cross sections [0037].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply different configurations including polyangular (i.e. cross) for the opening formation portions of the current collector of Kunikawa because Sawai recognizes multiple possibilities and combinations of shapes for the openings are viable in producing the current collectors. 

Regarding claims 5-8, Kunikawa discloses the current collector according to Claim 1, wherein a length of a part in the opening formation portion (distance from one of the selected through holes to another) that reaches the end surface is equal to or larger than 10%, equal to or smaller than 80%, equal to or larger than 20%, equal to or smaller than 60% of a length of a side of the current collector on which the opening formation portion reaches the end surface (Fig 4) [0021].

Regarding claim 9, Kunikawa discloses the current collector according to Claim 1, wherein the opening formation portion reaches the end surface on a side where a positive-electrode lead portion or a negative-electrode lead portion of the current collector is not provided (Fig 1) [0016].

Regarding claim 11, Kunikawa discloses a battery including comprising the current collectors according to Claim 1, wherein positions where the opening formation portion reaches the end surface overlap with each other between a positive electrode and a negative electrode (Fig 1) [0016].

Regarding claim 12, Kunikawa discloses the battery according to Claim 11, wherein shapes of the opening formation portions match each other (openings matching) [0021] between the positive electrode and the negative electrode when a stacked body is formed (stacked in a four-tier configuration) [0016].

Regarding claims 10, 13 and 14, Kunikawa does not explicitly teach wherein an opening formation portion is not provided at a part formed as a positive-electrode lead portion or a negative-electrode lead portion and at a periphery of the part; an opening of the opening formation portion overlaps or does not overlap with the end surface, and a peripheral portion is provided between the opening and the end surface.
However, Kunikawa recognizes the shape, size, number, and relative arrangement of the through holes are not limited and are adjusted to hold the active material layer on the surface of the current collector [0021]. It would have been obvious to one of ordinary skill in the art when the invention was effectively to adjust the overlap of the surfaces of the opening portions as required to hold the active material layer. Furthermore, the courts have held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (MPEP 2144.04).

	Regarding claim 15, Kunikawa discloses injection of a known electrolytic solution [0035] but does not explicitly teach a width of the peripheral portion is a width that does not hinder Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04

Regarding claim 16, Kunikawa discloses the current collector according to Claim 1, wherein an insulation layer (surface coating layer 28) is formed on an active material layer constituting the current collector [0023].

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kogetsu et al. (US 2009/0108502) teaches the formation of a regular pattern of minute projections on the surface of a current collector to prevent cracking of the active material [0008] (Figs 1-7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727